Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-16-00683-CR

                                   Daniel GUTIERREZ-LOPEZ,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR7741
                            Honorable Jefferson Moore, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: November 23, 2016

DISMISSED

           On October 31, 2016, this court issued an order stating this appeal would be dismissed

pursuant to Texas Rule of Appellate Procedure 25.2(d) unless appellant filed in the appellate record

within twenty days an amended trial court certification that shows appellant has the right of appeal.

See TEX. R. APP. P. 25.2(d), 37.1; see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—

San Antonio 2003, order). Appellant did not file an amended certification, and the clerk’s record

does not contain a certification that shows the defendant has the right of appeal. To the contrary,
                                                                                       04-16-00683-CR


the trial court certification in the record states “this criminal case is a plea-bargain case, and the

defendant has NO right of appeal.”

       The clerk’s record contains a written plea bargain, and the punishment assessed did not

exceed the punishment recommended by the prosecutor and agreed to by appellant. Therefore, the

clerk’s record supports the trial court’s certification that appellant has no right of appeal. See TEX.

R. APP. P. 25.2(a)(2). Accordingly, we dismiss the appeal. See TEX. R. APP. P. 25.2(d).

                                                       PER CURIAM

DO NOT PUBLISH




                                                 -2-